

EMPLOYMENT CONTRACT


AGREEMENT effective as of the 1st day of October 2007.


B E T W E E N:


James Kopperson, of the City of Waterloo in the Province of Ontario.


(the “Executive”)


- and -


Colombia Goldfields Ltd, a corporation incorporated under the laws of the State
of Delaware


(the “Company”)
 
IN CONSIDERATION of the mutual covenants and agreements herein contained and of
other good and valuable consideration, the parties agree with one another as
follows:


1
 
INTERPRETATION

 
1.1
 
Definitions



In this agreement, unless there is something in the subject matter or context
inconsistent therewith,


“Act” means the Employment Standards Act of Ontario as the same may be amended
or restated, or any comparable successor legislation;


“associate”, “affiliate” and “subsidiary” shall have the respective meanings
ascribed to such terms by the Business Corporations Act (Ontario) on the date
hereof;


“Business” means the business carried on by the Company and its affiliates of
the exploration for gold, silver and other precious metals;


“Business Day” means any day of the week except Saturday, Sunday or any
statutory or civic holiday observed in Toronto, Ontario;
 

--------------------------------------------------------------------------------


 
“Person” includes an individual, corporation, partnership, joint venture, trust,
unincorporated organization, the Crown or any agency or instrumentality thereof
or any other entity recognized by law; and


“Related Person” In this agreement, the following Persons shall be deemed to be
related to each other:
 

(a)
a body corporate and the Person who beneficially owns, directly or indirectly,
voting securities of such body corporate carrying more than 50% of the voting
rights attached to all voting securities of the body corporate for the time
being outstanding;




(b)
a body corporate and any affiliate thereof;




(c)
a partnership and any Person who is a partner thereof;


(d)
a trust or estate and any Person who has a substantial beneficial interest
therein or as to which such Person serves as trustee, executor or in a similar
capacity;




(e)
Persons who are spouses of one another; and


(f)
a Person and any relative of such Person or any relative of the spouse of such
Person, where such relative has the same home as such Person.



1.2
 
Headings



The division of this agreement into paragraphs and subparagraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this agreement. The headings in this
agreement are not intended to be full or precise descriptions of the text to
which they refer and shall not be considered part of this agreement. References
to a paragraph or a subparagraph are to the corresponding paragraph or
subparagraph of this agreement


1.3
 
Number and Gender



In this agreement, words in the singular include the plural and vice-versa and
words in one gender include all genders.


2.
 
EMPLOYMENT



The Company agrees to employ the Executive as its Chief Financial Officer and
the Executive accepts such employment on and subject to the terms of this
agreement. In carrying out his duties and responsibilities as Chief Financial
Officer of the Company, the Executive shall comply with all lawful instructions
as may from time to time be given by the Chief Executive Officer of the Company.
 
-2-

--------------------------------------------------------------------------------


 
3.
 
GOODWILL



The Executive shall use his best efforts during the term of this agreement to
ensure the continuity of and to preserve and maintain the goodwill of the
Business. For a period of one year after the termination of the employment of
the Executive hereunder for any reason, the Executive shall not, directly or
indirectly, take any action to damage the goodwill of the Business or the
relationship of the Company with its suppliers, consultants or employees.


4.
 
TERM



The term of this agreement shall commence on October 1, 2007 and shall continue
for a term of two years unless until terminated in accordance with paragraph 11
hereof. This agreement shall automatically renew on the anniversary date of the
agreement for a two-year term unless at least 30 days prior to the anniversary
date either party gives written notice to the other Party that this Agreement is
not to renew.


5.
 
DUTIES



So long as this agreement continues in full force and effect, the Executive
shall perform such tasks and duties in his capacity as Chief Financial Officer
of the Company as are ordinarily performed by the Chief Financial Officer of a
public company and as may from time to time be determined by the Chief Executive
Officer of the Company. The Executive shall, in carrying out his obligations
under this agreement, report directly the Chief Executive Officer of the
Company.


The Executive acknowledges that the hours of work involved will vary and be
irregular and are those hours required to meet the objectives of the Company.
The Executive acknowledges that this paragraph constitutes an agreement to work
such hours where such agreement is required by applicable legislation. The
Executive also acknowledges that he is a senior officer of the Company and is in
the position of a fiduciary with respect to the Company and all of its property
and assets, whether tangible or intangible.


6.
 
CONFIDENTIAL INFORMATION



The Executive acknowledges that as Chief Financial Officer of the Company, the
Executive will acquire information about certain matters and things which are
confidential to the Company and which information is the exclusive property of
the Company. Further, the Executive acknowledges that the Company’s business
depends significantly upon the maintenance of trade secrets, data, technical
innovations and other confidential, proprietary information that the Company has
developed over a long period of time and at great expense. The Executive further
acknowledges that the Company has developed a close and valuable relationship
with many of its consultants and suppliers. In partial consideration for the
Executive's employment hereunder, the Executive covenants and agrees that he
shall not, at any time during the term of his employment by the Company or
thereafter, until such information becomes part of the public domain, reveal,
divulge or make known to any persons or entity (other than the Company and its
duly authorized employees) or use for his own or any other's benefit, the
Company's list of consultants and suppliers, or its trade secrets, processes and
materials, formulae, research techniques or accomplishments, or his knowledge of
any of the business or financial affairs of the Company, or any other
information regarded by the Company as confidential, except in the ordinary
course of business as the Executive may be required to divulge in his capacity
as a senior executive of the Company which during or after his employment
pursuant hereto is made known to the Executive. The Executive acknowledges that,
without prejudice to any and all other rights of the Company, an injunction is
the only effective remedy to protect the Company's rights and property as set
out in this paragraph.
 
-3-

--------------------------------------------------------------------------------




7.
 
VACATION

 
The Executive shall be entitled to four weeks paid vacation per annum.


8.
 
EXPENSES


The Company shall pay or reimburse the Executive for all travelling and other
out-of-pocket expenses actually and properly incurred by him in connection with
his duties. The Executive shall obtain the consent of the Chief Executive
Officer of the Company before incurring any expenses of an extraordinary nature.


9.
 
COMPENSATION

 
The Company shall pay to the Executive and the Executive shall accept as
compensation for all his services and duties hereunder a salary of CDN $17,500
per month. The Executive’s salary shall be reviewed annually by the Chief
Executive Officer of the Company. The Executive's salary shall be payable, net
of all statutory withholdings and deductions which the Company is required to
make from time to time, in monthly installments or at such other times as the
Company and the Executive may from time to time agree.


10.
 
BENEFITS



The Executive shall be entitled to participate in any plans maintained from time
to time by the Company for the benefit of Company employees, including, but not
limited to, those pertaining to group life, accident, sickness and medical
insurance and pensions, all within the terms of such plans. Participation by the
Executive in any of the foregoing plans, programs and benefits is subject to the
Executive being able to satisfy any pre-conditions of general application to the
participation of all employees in such plans.


11.
 
TERMINATION



The Executive’s employment hereunder may be terminated in each of the
circumstances in subparagraphs 11.1 to 11.6 inclusive:
 
-4-

--------------------------------------------------------------------------------


 
11.1
 
Death



The Executive’s employment hereunder shall automatically terminate upon his
death and any amounts due and payable to the Executive at that time will be paid
to his estate or as directed by his executor.


11.2
 
Disability

 
The Company may terminate the Executive’s employment hereunder if the Executive,
by reason of physical or mental disability, is unable to fulfill his obligations
and duties hereunder on a full time basis (other than by reason of authorized
vacation or leave) for a period in excess of 90 working days in any one-year
period.


11.3
 
Cause

 
The Company may terminate the Executive’s employment hereunder at any time for
cause. For purposes of this agreement “Cause” means and is limited to (i)
willful and continued failure by the Executive to substantially perform the
duties provided herein after a written demand for substantial performance
delivered to the Executive by the Company, which demand identifies with
reasonable specificity the manner in which the Executive has not substantially
performed his duties, and the Executive’s failure to comply with such demand
within a reasonable time; (ii) engaging by the Executive in gross misconduct or
gross negligence materially injurious to the Company; (iii) the commission by
the Executive of any act in direct competition with or materially detrimental to
the best interest of the Company; or (iv) the Executive’s conviction of having
committed a felony.


11.4
 
Without Cause

 
The Company may terminate the employment of the Executive hereunder at any time
without cause upon 30 days’ prior written notice to the Executive or payment in
lieu thereof. After the effective date of such termination, the Executive shall
be entitled to no further rights or benefits hereunder or in connection with his
employment by the Company other than as specified in subparagraph 12.2. Subject
to applicable law, the foregoing represents the Company’s maximum termination
and severance obligations. This provision shall remain in full force and effect
unamended notwithstanding any other alterations to the Executive’s terms and
conditions of employment or to this contract, whether fundamental or otherwise,
unless the Executive and the Company otherwise agree in writing.


11.5
 
Termination by the Executive

 
The Executive may terminate his employment with the Company hereunder on 30
days’ written notice to the Company.
 
-5-

--------------------------------------------------------------------------------


 
11.6
 
Termination by the Executive Upon Change of Control

 
Upon a “Change in Control”, the Executive shall be entitled to terminate his
employment and, within 30 days, receive a lump sum payment from the Company
equal to the amounts prescribed in subparagraph 12.2 and all previously granted
stock options shall immediately vest. For purpose of this section “Change in
Control” shall have the same meaning as contained in the Company’s Stock Option
Agreements and shall mean:



 
(a)
any "person" (as such term is used in Sections 13(d) and 14(d) of the Securities
and Exchange Act of 1934, as amended (the "Exchange Act")), other than a trustee
or other fiduciary holding securities of the Company under an employee benefit
plan of the Company, becomes the “beneficial owner" (as defined in Rule 1 3d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of (A) the outstanding shares of common
stock of the Company or (B) the combined voting power of the Company's
then-outstanding securities;




(b)
the Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidations;




 
(c)
the sale or disposition of all or substantially all of the Company's assets (or
consummation of any transaction; or series of related transactions, having
similar effect);




 
(d)
there occurs a change in the composition of the Board of Directors of the
Company within the term of this agreement, as a result of which fewer than a
majority of the directors are Incumbent Directors;




(e)
the dissolution or liquidation of the Company, or




 
(f)
any transaction or series of related transactions that has the substantial
effect of any one or more of the foregoing.



12.
 
COMPENSATION ON TERMINATION


 
12.1
 
Compensation on Termination for Cause



If the Executive's employment shall be terminated for cause, the Company shall
pay the Executive his salary through the date of termination together with any
accrued vacation pay and the Company shall have no further obligations to the
Executive under this agreement or in connection with his employment by the
Company.
 
-6-

--------------------------------------------------------------------------------


 
12.2
 
Compensation on Termination without Cause



If the Executive's employment is terminated by the Company without cause, the
Company, within 30 days of such termination, shall pay to the Executive an
amount, to be inclusive of all termination and severance amounts payable under
the Act, as follows:



(a)
12 months’ salary; and

 

(b)
all vacation pay owing up to the date of termination;



net of all statutory deductions or withholdings which the Company is required to
make from time to time. The Company's obligation to make payments to the
Executive pursuant to this paragraph is conditional upon the Executive fully
complying with all of his covenants and obligations hereunder from and after the
date of termination of this agreement (with no obligation to mitigate) and shall
continue only so long as the Executive is in full compliance with such covenants
and obligations. Upon termination, any and all stock options previously granted
to Executive shall immediately vest and become exercisable in accordance with
the terms of the Executive’s Employee Stock Option Agreement(s).


12.3
 
Compensation on Termination by the Executive

 
Subject to applicable law, the Executive acknowledges that he shall not be
entitled to any compensation from and after the date that he terminates his
employment with the Company pursuant to the provisions of subparagraph 11.5,
unless the Executive has terminated the agreement pursuant to the provisions of
subparagraph 11.6.


13.
 
NON SOLICITATION / NON COMPEITION



13.1
 
Non Solicitation

 
During the term of this agreement and for one year thereafter, the Executive
agrees not to induce, directly or indirectly, any individual who to the
Executive's knowledge is then employed by, or a consultant to, the Company on a
full time or substantially full time basis in the Business by the Company or an
affiliate of the Company to leave the employ of, or engagement with, the Company
or such affiliate, without the Company's prior written consent, and agrees not
to suffer or permit any Related Person to do so.



13.2
Non Competition



During the term of this agreement and for a period of one year thereafter, the
Executive shall not directly or indirectly, either as a principal, agent,
employee, employer, stockholder, co-partner or in any other individual or
representative capacity whatsoever engage in the Company’s business within 30
kilometers of the documented boundaries of the Company’s Marmato Mountain
Project. However, Executive may acquire up to five percent (5%) of any publicly
traded company, even if engaged in competition with the Company.
 
-7-

--------------------------------------------------------------------------------


 

13.3
Severability



If any one or more of the covenants provide in this Agreement should be
determined by a court of competent jurisdiction to be contrary to law, such
covenant or agreement shall be deemed and construed to be severable from the
remaining covenants and agreement herein contained and shall in no way affect
the validity of the remaining provisions of this Agreement.



14.
GENERAL



14.1
 
Entire Agreement



This agreement constitutes the entire agreement between the parties pertaining
to the employment of the Executive by the Company and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral,
between the parties. There are no representations, warranties, conditions other
agreements or acknowledgments, whether direct or collateral, express or implied,
that form part of or affect this agreement, or which induced any party to enter
into this agreement or on which reliance is placed by any party, except as
specifically set forth in this agreement.



14.2
Amendment



This agreement may be amended or supplemented only by a written agreement signed
by each party.


14.3
 
Waiver of Rights



Any waiver of, or consent to depart from, the requirements of any provision of
this agreement shall be effective only if it is in writing and signed by the
party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any party to exercise,
and no delay in exercising, any right under this agreement shall operate as a
waiver of such right. No single or partial exercise of any such right shall
preclude any other or further exercise of such right or the exercise of any
other right.


14.4
 
Applicable Law



This agreement shall be governed by and construed in accordance with the laws in
force in the Province of Ontario. Each party irrevocably submits to the
non-exclusive jurisdiction of the courts of Ontario with respect to any matter
arising hereunder or related hereto.


14.5
 
Time



Time is and shall remain of the essence of this agreement and all of its
provisions.


-8-

--------------------------------------------------------------------------------




14.6
 
Notices



Any notice, demand or other communication (in this paragraph, a "notice")
required or permitted to be given or made hereunder shall be in writing and
shall be sufficiently given or made if:



(a)
delivered in person during normal business hours on a Business Day and left with
a receptionist or other responsible employee of the relevant party at the
applicable address set forth below;




(b)
sent by prepaid first class mail; or




(c)
sent by any electronic means of sending messages, including telex or facsimile
transmission, which produces a paper record ("Electronic Transmission") during
normal business hours on a Business Day charges prepaid and confirmed by prepaid
first class mail;



in the case of a notice to the Executive, addressed to him at:


James Kopperson
5-46 Allen Street West
Waterloo, Ontario, N2L 6H2  
 
and in the case of a notice to the Company, addressed to it at:


Colombia Goldfields Ltd.
8 King Street East, Suite 208
Toronto, Ontario, M5C 1B5


Attention: Chief Executive Officer 
Telecopier No.: 416-381-0883


Each notice sent in accordance with this paragraph shall be deemed to have been
received:



(a)
on the day it was delivered;




 
(b)
on the third Business Day after it was mailed (excluding each Business Day
during which there existed any general interruption of postal services due to
strike, lockout or other cause); or

 

 
(c)
on the same day that it was sent by Electronic Transmission or on the first
Business Day thereafter if the day on which it was sent by Electronic
Transmission was not a Business Day.



The Executive or the Company may change the address for notice by giving notice
to each other as provided in this paragraph.


-9-

--------------------------------------------------------------------------------





14.7
Assignment



Neither this agreement nor any rights or obligations hereunder shall be
assignable by any party without the prior written consent of the other party.
Subject thereto, this agreement shall endure to the benefit of and be binding
upon the parties and their respective heirs, executors, administrators, legal
personal representatives, successors (including any successor by reason of
amalgamation or statutory arrangement of any party) and permitted assigns.



14.8
Other




(a)
During the Term and thereafter while the Executive could have any liability, the
Executive shall be named as an insured party in any liability insurance policy
(including the director and officer liability policy) which shall be maintained
by the Company for the directors and/or senior officers.




(b)
The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the state of Delaware and the province of Ontario on the date hereof or
as such laws from time to time may be amended.



14.9
 
Further Assurances



Each party shall do such acts and shall execute such further documents,
conveyances, deeds, assignments, transfers and the like, and will cause the
doing of such acts and will cause the execution of such further documents as are
within its power as any other party may in writing at any time and from time to
time reasonably request be done and or executed, in order to give full effect to
the provisions of this agreement.


IN WITNESS WHEREOF the parties have duly executed this agreement under seal this
3rd day of October 2007.


SIGNED, SEALED AND DELIVERED
 
)
   
    in the presence of:
 
)
       
)
   
    /s/ Nadia Becerra
 
)
 
    /s/ James Kopperson
Witness
     
James Kopperson

                           
Colombia Goldfields Ltd.
                                   
By:
    /s/ J. Randall Martin
       
 J. Randall Martin

 
-10-

--------------------------------------------------------------------------------

